Citation Nr: 0732797	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  07-09 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 (West 
2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty during World War II, and 
died in May 2006.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Regional 
Office (RO) that denied the appellant's claim for service 
connection for the cause of the veteran's death and for DIC 
pursuant to the provisions of 38 U.S.C.A. § 1318.


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for several disabilities, including post-
traumatic stress disorder, evaluated as 70 percent disabling.  
The combined schedular evaluation was 70 percent, and the 
veteran was determined to be unemployable due to his service-
connected disabilities from September 2001.

2.  The veteran died in May 2006 of lung cancer.  Coronary 
artery disease was listed as a condition contributing to the 
veteran's death.

3.  The competent medical evidence of record establishes that 
the veteran's service-connected PTSD contributed to his 
death.

4.  The appellant's claim for DIC under 38 U.S.C.A. § 1318 is 
moot as there is no potential for additional benefit under 38 
U.S.C.A. § 1318.


CONCLUSIONS OF LAW

1.  A service-connected disability contributed substantially 
or materially to the veteran's death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2007).

2.  The claim for entitlement to DIC 38 U.S.C.A. § 1318 is 
dismissed.  38 U.S.C.A. §§ 511, 1318, 7104 (West 2002); 38 
C.F.R. § 20.101 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  In 
light of the fully favorable decision on the issue of service 
connection for the cause of the veteran's death, the Board 
finds that no further discussion of VCAA compliance is 
necessary.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  her multiple contentions, 
including at a hearing before the undersigned, service 
medical records, and private and VA medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Cause of death

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).

The regulations provide that service connection is warranted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2006).  Any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, should also be compensated.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform with the Court's decision in 
Allen, by providing that "any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury."  See 38 C.F.R. § 3.310(b) 
(effective October 10, 2006).  This case predates the 
regulatory change.  Regardless, based upon the facts in this 
case, neither version is more favorable and the regulatory 
change does not impact the outcome of the appeal.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

At the time of the veteran's death, service connection was in 
effect for post-traumatic stress disorder, evaluated as 70 
percent disabling; residuals of a fracture of the head of the 
left radius, evaluated as 10 percent disabling; and for 
residuals of orchitis, evaluated as noncompensable.  The 
combined schedular evaluation was 70 percent, and the veteran 
was determined to be unemployable due to his service-
connected disabilities from September 2001.

The death certificate shows that the veteran was 83 years old 
at the time of his death in May 2006.  The immediate cause of 
death was lung cancer.  Coronary artery disease was listed as 
a significant condition contributing to death, but not 
resulting in the underlying cause of death.  

In a statement received in April 2005, a private physician 
asserted that he had treated the veteran from 1983 until 
2000.  He noted that the veteran had coronary artery disease 
and that stress was a contributing factor to the 
precipitation of angina.  He further indicated that stress 
probably contributed to the progression of coronary disease.  
The physician cited an office note from March 1983 in which 
the veteran's wife stated that the veteran's temperament was 
quite labile and that he became upset easily.  It was also 
noted that the veteran experienced chest pain when he was 
upset.  It was indicated in another office note in November 
1992 that the veteran had anterior chest discomfort that was 
relieved by nitroglycerin occurring at rest or with emotional 
upset.  The physician opined that it was reasonable to 
conclude that emotional stress was one of the factors that 
contributed to the progression of the veteran's coronary 
disease.  

Thus, the only medical evidence of record establishes that 
the veteran's service-connected psychiatric disability 
contributed to the progression of coronary artery disease 
which, in turn, was a contributing factor in his death.  In 
the absence of any evidence to the contrary, the Board 
concludes that the preponderance of the evidence supports the 
claim for service connection for the cause of the veteran's 
death.

	II.  DIC 

DIC benefits are also payable under certain circumstances if 
the veteran was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability which had been totally disabling for a specified 
period of time. 38 U.S.C.A. § 1318.  

Service connection was granted for the cause of the veteran's 
death in this decision.  The grant of service connection for 
the cause of the veteran's death was a grant of DIC.  The 
provisions of 38 U.S.C.A. § 1318 provide another avenue of 
entitlement to DIC.

The Board has jurisdiction of all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits.  38 C.F.R. § 20.101 
(2004).  The issue before the Board is whether there is an 
actual or potential benefit.  If there is no actual or 
potential benefit, a review would be fruitless since even a 
favorable ruling would result in no benefit to the appellant.

Entitlement has already been established under 38 U.S.C.A. § 
1310 and there is no potential for additional benefit under 
38 U.S.C.A. § 1318.  See Mintz v. Brown, 6 Vet. App. 277 
(1994) (the Board does not have jurisdiction to review a case 
if no benefit would accrue to the claimant).

In light of the grant of service connection for the cause of 
the veteran's death and the lack of potential for additional 
benefit under section 1318, the appeal is dismissed.  38 
U.S.C.A. §§ 501, 7104.

Any potential VCAA defect is moot and of no prejudice as 
there is no potential for additional benefit under 38 
U.S.C.A. § 1318.  Sabonis v. Derwinski, 6 Vet. App. 426, 430 
(1994).

ORDER

Service connection for the cause of the veteran's death is 
granted.

The claim of entitlement to dependency and indemnity 
compensation benefits pursuant to 38 U.S.C.A. § 1318 is 
dismissed.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


